TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-12-00614-CV



                                 In re James Barry Holden


                     ORIGINAL PROCEEDING FROM BELL COUNTY



                            M E M O R AN D U M O P I N I O N


              Relator’s amended petition for writ of mandamus is denied. See Tex. R. App.

P. 52.8(a).



                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: September 26, 2012